DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied on national phase publication US 2015/0104636 A1 as the English equivalent of WIPO publication WO 2013/157515 A1 (herein referred to as “Takemura”).

4.	The Office has relied upon national phase publication US 2016/0197282 A1 as the English equivalent of WIPO publication WO 2015/022988 A1 (herein referred to “Tanimoto et al.”).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 14-25, 28-30, 59, 60, 62, and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which the other claims are dependent upon, recites “only one of R1, R2, R3, R4 and R5 is A”; however, such a limitation is indefinite as the limitation assumes the existence of A.  The Office has interpreted, based on the embodiments shown in the Applicant’s present Specification, that exactly one of R1-5 is A for the purpose of this Examination.  
Clarification is required.

7.	Claims 1, 14-25, 28-30, 59, 60, 62, and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which the other claims are dependent upon, recites “one of R1, R2, R3, R4 and R5 is H, or none of R1, R2, R3, R4 and R5 are H”; however, this limitation is indefinite as this limitation will always be true (i.e., it will always be the case that one of R1-5 will be H or none of R1-5 will be H).


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 15, 17, 18, 20-25, 28, 29, 59, 60, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (WO 2013/165192 A1).
	Yang et al. discloses the following compound for an organic electroluminescent (EL) device (OLED), which allows for long operating lifespan (Abstract):

    PNG
    media_image1.png
    189
    130
    media_image1.png
    Greyscale

(page 9) such that R1 (or R5) = D (with LD = single bond and RD = hydrogen or unsubstituted heteroaryl (carbazolyl)), R4 (or R2) = A (with LA = single bond and RA = unsubstituted aryl (phenyl)), and R2-3 (or R3-4) = R5 (or R1) = hydrogen of Applicant’s Formula (I); notice that D can also = 

    PNG
    media_image2.png
    138
    123
    media_image2.png
    Greyscale

(with LD = single bond and RD = hydrogen, taken together to form a ring system, or unsubstituted heteroaryl (carbazolyl)).  Yang et al. discloses an organic EL device comprising a pair of electrodes, interposed therein the following layers:  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer ([66]); its inventive compounds comprise the light-emitting layer as host material (an additional second host material can be present) ([67]-[69]).   

10.	Claims 1, 16, 19, 20, 21, 23-25, 28, 29, 59, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura (WO 2013/157515 A1).
	Takemura discloses the following compound:

    PNG
    media_image3.png
    245
    397
    media_image3.png
    Greyscale

(page 42) such that R3 = A (with LA = single bond, XA = S, and RA = hydrogen), R2 (or R4) = D (with LD = single bond, RD = hydrogen, unsubstituted alkyl (methyl), or substituted heteroaryl (substituted carbazolyl), and RD’ = unsubstituted aryl (phenyl)), and R4 (or R2) = R1 = R5 = hydrogen of Applicant’s Formula (I).  Takemura discloses 21 of an organic electroluminescent (EL) device for the construction of displays, ([0144], [0158], [0164]; Fig. 8).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2013/165192 A1).
	Yang et al. discloses the compound of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection; the compound is shown below:

    PNG
    media_image1.png
    189
    130
    media_image1.png
    Greyscale

(page 9).  Yang et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image4.png
    309
    390
    media_image4.png
    Greyscale

([10]) where X1-2 = CR7 or N ([12]) and L1 = substituted or unsubstituted 5- to 30-membered heteroarylene ([12]).  However, Yang et al. does not explicitly disclose the compounds as recited by the Applicant, particularly in regards to the position of A.  Nevertheless, it would have been obvious to modify C-18 as disclosed by Yang et al. such that R1 or R3 = A of Applicant’s Formula (I).  The motivation is provided by the fact that the modification merely involves change in the substitution position of the substituted triazinyl group on the pyridine ring, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned .

14.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (WO 2013/157515 A1).
Takemura discloses the compound of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection; the compound is shown below:

    PNG
    media_image3.png
    245
    397
    media_image3.png
    Greyscale

(page 42).  Takemura discloses that its inventive compounds are encompassed by the following formula:  

    PNG
    media_image5.png
    52
    77
    media_image5.png
    Greyscale

([0164]) where n = integer of 1 or more and Ar1 = general formula (A) ([0165]) as shown below:

    PNG
    media_image6.png
    100
    370
    media_image6.png
    Greyscale

([0176]); a narrower embodiment is shown below:

    PNG
    media_image7.png
    146
    389
    media_image7.png
    Greyscale

([0184]).  However, Takemura does not explicitly disclose the compounds as recited by the Applicant, particularly in regards to the position of A.  Nevertheless, it would have been obvious to modify HC97 as disclosed by Takemura such that R1 or R2 = A of Applicant’s Formula (I).  The motivation is provided by the fact that the modification merely involves change in the substitution position of the unsubstituted heteroaryl on the pyridine ring, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Takemura’s general formula), thus rendering the production predictable with a reasonable expectation of success.

15.	Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2013/165192 A1) as applied above and in further view of Tanimoto et al. (WO 2015/022988 A1).
	Yang et al. discloses the organic light-emitting diode (OLED) of Claim 59 as shown above.  Yang et al. discloses its inventive compounds to be used as host material in the light-emitting layer of the organic electroluminescent (EL) device (organic light-emitting diode) in combination with dopant material ([67]).  The use of its inventive compounds results in a device with long operating lifespan, as well as improved power efficiency (Abstract).  However, Yang et al. does not explicitly disclose the emission of delayed fluorescence.


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAY YANG/Primary Examiner, Art Unit 1786